[Cite as Parson v. Ohio Dept. of Youth Servs., 2011-Ohio-5322.]




                                                        Court of Claims of Ohio
                                                                                 The Ohio Judicial Center
                                                                         65 South Front Street, Third Floor
                                                                                    Columbus, OH 43215
                                                                          614.387.9800 or 1.800.824.8263
                                                                                     www.cco.state.oh.us



JENNIFER PARSON

       Plaintiff

       v.

DEPARTMENT OF YOUTH SERVICES

       Defendant                  Case No. 2008-09970

Judge Alan C. Travis

DECISION




        {¶1} This case was sua sponte assigned to Judge Alan C. Travis to conduct all
proceedings necessary for decision in this matter.
        {¶2} Plaintiff brought this action alleging claims of sexual harassment, disparate
treatment and retaliation arising under R.C. 4112.02, and a claim of intentional infliction
of emotional distress.1 The issues of liability and damages were bifurcated and the
case proceeded to trial on the issue of liability.
        {¶3} Defendant hired plaintiff on September 4, 2007, as a juvenile correctional
officer (JCO) at the Ohio River Valley Juvenile Correctional Facility (ORVJCF). As a
condition of her employment, plaintiff was to serve as a probationary employee for one
year, during which time she was ineligible for union membership and was considered an
at-will employee. Plaintiff worked as a “relief” officer, meaning that she was deployed
throughout the facility as needed, usually filling in for other JCOs who were on leave.

1
 On January 20, 2011, the court granted summary judgment in favor of defendant as to plaintiff’s claims
for breach of contract and violation of the Family and Medical Leave Act of 1993.
Case No. 2008-09970                          -2-                                 DECISION

       {¶4} Depending on her assignment or location within the facility, plaintiff was
supervised at times by Unit Administrator William Klaiber. Plaintiff testified that she
considered Klaiber to be a “bully” who was unfair and excessively harsh in his criticism
of her job performance. Plaintiff stated, for example, that Klaiber “yelled” at her after
she called a youth a derogatory name; Klaiber “hollered” at her for improperly handling
a confidential tip provided by a youth; Klaiber “lectured” her for leaving an incident
report in an unattended location; and Klaiber yelled at her for violating a rule that
prohibited her from distributing commissary items to youths.
       {¶5} According to plaintiff, Klaiber also engaged in what she construed as
sexually harassing behavior, including singling her out for private discussions in his
office; calling her once on a telephone within the facility and telling her that he was
watching a security camera videotape of her; and briefly touching her shoulder once in
October 2007, while telling her “to let him know if there’s anything he can do.”
       {¶6} Klaiber testified that he occasionally supervised plaintiff and that he was
also assigned on a few occasions to conduct investigations pertaining to her. Klaiber
stated that he found on several occasions that plaintiff had violated institutional rules,
and that he considered her performance to be “sub-par” in certain areas.               Klaiber
related that in addressing such issues, he used the same “verbal coaching techniques”
with plaintiff as he did with other employees, and he explained that he generally tried to
have such discussions in private so as to prevent other staff or youths from overhearing.
       {¶7} Klaiber, who is now retired, acknowledged that over the course of his career
at ORVJCF, he developed a reputation for being a “blunt” or “brash” supervisor, but he
stated that he treated all employees equally and fairly. Klaiber testified that he never
used profanity toward plaintiff; that, although he did not recall telling plaintiff that he was
watching her on videotape, he did review aspects of her job performance by watching
security camera footage, pursuant to an investigation which he was assigned to
conduct; that he told all new JCOs, including plaintiff, that if there is anything they ever
Case No. 2008-09970                         -3-                                 DECISION

had questions or concerns about, they could come to him; and that he did not recall
ever touching plaintiff.
       {¶8} Daniel Horner, who worked as a JCO for six years at ORVJCF and was
supervised during some of that time by Klaiber, testified that Klaiber was “tough” and
“assertive” in his dealings with all staff, regardless of gender. Horner also stated that it
is routine for supervisors to review videotape footage of JCOs to monitor their job
performance, and to telephone JCOs in regard to the same.
       {¶9} Plaintiff related that on July 1, 2008, she complained about Klaiber’s
conduct to a supervisor, Mr. Salyers, who referred her to Karen Sizemore, Human
Resources Manager for ORVJCF. On July 11, 2008, plaintiff met with Sizemore and
inquired about the procedure for filing a complaint against Klaiber with defendant’s
equal employment opportunity (EEO) office. On July 15, 2008, plaintiff submitted her
EEO complaint in which she accused Klaiber of being unfair and demeaning, but she
noted that male employees “are also being treated in the same demeanor” and she
made no reference to any touching or other sexual behavior. (Plaintiff’s Exhibit 6.)
       {¶10}      Plaintiff testified that on July 22, 2008, a supervisor, whose name she
could not recall, completed a 90-day performance review in which she received
“satisfactory” marks in three of six categories.     (Plaintiff’s Exhibit 4.)   According to
plaintiff, this review was adverse in comparison to previous reviews. In describing her
previous reviews, plaintiff testified that Salyers gave her an “on target” rating in an April
2008 “mid-probationary review”; that another supervisor, Joel Patrick, rated her as
satisfactory in all six categories in a 90-day review in January 2008; but that another
supervisor, Connie Evans, gave her satisfactory marks in only one of six categories in a
90-day review in December 2007. (Plaintiff’s Exhibits 1, 2, 3.)
       {¶11}      Plaintiff testified that on August 8, 2008, she was summoned to a
meeting with both the superintendent of ORVJCF and a union steward. At this meeting,
plaintiff, the superintendent, and the union steward all signed an agreement to extend
Case No. 2008-09970                         -4-                                DECISION

plaintiff’s probationary period by 90 days. The agreement states, in part, that: “[t]his
extension is necessary in order to more fairly and thoroughly assess the performance of
[plaintiff] and to address certain concerns regarding her job performance. [Plaintiff] has
been apprised of the areas that she needs to improve. The extension, along with her
obtaining a permanent bid, will allow her more time to attain the level of expectations for
the position of Juvenile Correctional Officer at the Ohio River Valley Correctional
Facility.” (Plaintiff’s Exhibit 12.)
       {¶12}       According to plaintiff, the July 2008 performance review and the
extension of her probationary period caused her significant stress and led her to seek
treatment from her primary care physician, Dr. Michael Martin. Plaintiff testified that
when Dr. Martin examined her on August 13, 2008, he wrote a note stating that plaintiff
was under his care, that plaintiff “may return to work on 8/28/08,” and that “[t]he
patient’s absence was medically advised.” (Defendant’s Exhibit M.)
       {¶13}       Later on August 13, 2008, plaintiff presented the note to Sizemore and
requested a corresponding leave of absence. Plaintiff acknowledged that at the time of
her request, she had a balance of only 72 hours of leave, which was less than the
amount of leave that she sought. Further, inasmuch as plaintiff had been employed by
defendant for less than one year, she was not entitled to take leave under the Family
and Medical Leave Act of 1993. See 29 U.S.C. 2611(2)(A).
       {¶14}       Sizemore stated that because plaintiff had been advised by her
physician not to work until August 28, 2008, defendant’s policy on such matters
prohibited her from returning to work until that date, unless she received approval from
her physician to return earlier. Sizemore testified that without medical approval to return
sooner, plaintiff’s options were to either exhaust her 72 hours of leave, after which time
defendant would consider her “absent without leave,” or to resign.
       {¶15}       In contrast, plaintiff testified that Sizemore told her “you’re obviously
not working out,” and told her to sign a form resignation letter, which she did, effective
Case No. 2008-09970                        -5-                                 DECISION

immediately. (Plaintiff’s Exhibit 13.) However, Sizemore testified that she neither told
plaintiff to sign the letter, nor said that plaintiff was “not working out,” adding that she
had no knowledge of plaintiff’s job performance.
       {¶16}     On September 26, 2008, plaintiff filed her complaint in this matter.
Subsequently, on February 12, 2009, defendant’s EEO Manager, Rufus Thomas,
issued a written response to plaintiff’s EEO complaint, stating that his investigation did
not substantiate that plaintiff’s “supervision or discipline was conducted in a
discriminatory manner.” (Defendant’s Exhibit C.)
SEXUAL HARASSMENT
       {¶17}     Under Ohio law, “[t]o successfully prove a claim for hostile environment
sexual harassment, the plaintiff must prove four elements: (1) the harassment was
unwelcome, (2) the harassment was based on sex, (3) the harassing conduct was
sufficiently severe or pervasive to affect the terms, conditions or privileges of
employment, and (4) either (a) the harassment was committed by a supervisor, or (b)
the employer, through its agents or supervisory personnel, knew or should have known
of the harassment and failed to take immediate and appropriate corrective action.”
Ballard v. Community Support Network, Franklin App. No. 10AP-104, 2010-Ohio-4742,
¶7, citing Hampel v. Food Ingredients Specialties, Inc., 89 Ohio St.3d 169, 2000-Ohio-
128, paragraph two of the syllabus.
       {¶18}     As to the first element, there is no question that plaintiff did not
welcome the alleged harassment.
       {¶19}     Concerning the second element, requiring that the alleged harassment
be based on sex, plaintiff admitted that Klaiber treated male and female employees the
same with respect to his criticisms and his “harsh” or “degrading” demeanor;
accordingly, such conduct is not actionable under a theory of hostile work environment
harassment.
Case No. 2008-09970                        -6-                                  DECISION

       {¶20}     Plaintiff also testified that Klaiber harassed her by singling her out for
private discussions, telling her that he was watching videotape of her, and briefly
touching her shoulder while asking her to “let him know if there’s anything he can do.”
However, plaintiff did not mention these allegations in her EEO complaint, and instead
complained only that Klaiber had treated her, as well as other JCOs of both sexes, in a
harsh and rude manner. (Plaintiff’s Exhibit 6.) In contrast, Klaiber testified that he
deliberately met in private with plaintiff any time that he critiqued her job performance so
as not to embarrass her; that the only time he ever watched videotape footage of
plaintiff was pursuant to an investigation that had been assigned to him; that he took all
new JCOs aside and told them they could come to him with any questions or concerns,
and that he did not recall touching plaintiff when he made this statement to her.
       {¶21}     Upon review of the evidence, and weighing the credibility of the
witnesses, the court finds that plaintiff has failed to establish that Klaiber harassed her
in any way based upon her sex. The court finds that Klaiber was more credible than
plaintiff in describing the conduct at issue, and that the evidence does not show that
such conduct was based upon sex.
       {¶22}     Accordingly, the court finds that plaintiff has failed to prove her claim of
sexual harassment.


RETALIATION
       {¶23}     To establish a prima facie case of unlawful retaliation under Ohio law,
the employee must establish: 1) that she engaged in a protected activity; 2) that she
was the subject of an adverse employment action; and 3) that a causal link exists
between the protected activity and the adverse action. Mowery v. Columbus, Franklin
App. No. 05AP-266, 2006-Ohio-1153, ¶21.
       {¶24}     Plaintiff claims that she engaged in a protected activity insofar as she
filed a complaint against Klaiber with defendant’s EEO office.        The EEO complaint
Case No. 2008-09970                          -7-                                   DECISION

relates that Klaiber was rude, degrading, and unfair to not only plaintiff, but also to other
JCOs of both sexes. Indeed, the complaint states: “I thought that he just did not like
females because of the way that Ms. Vest and I are treated until I realized that Mr. Reed
and Mr. Gray are also being treated in the same demeanor.” (Plaintiff’s Exhibit 6.)
       {¶25}      For purposes of a retaliation claim, opposition to “demeaning and
harassing conduct,” without complaining of illegal discrimination or taking a stand
against such discrimination, does not constitute a protected activity. Murray v. Sears
(April 7, 2010), N.D.Ohio Case No. 1:09 CV 702, 2010 U.S. Dist. LEXIS 34256; see also
Fox v. Eagle Distributing Co. (C.A.6, 2007), 510 F.3d 587, 591-592. Therefore, given
that plaintiff’s EEO complaint complains only of demeaning and harassing conduct
experienced by both men and women, plaintiff’s submission of the complaint does not
constitute a protected activity. Accordingly, plaintiff’s claim of retaliation is without merit.
DISPARATE TREATMENT
       {¶26}      Absent direct evidence of discriminatory intent, Ohio courts resolve
claims of disparate treatment using the evidentiary framework established by the
Supreme Court of the United States in McDonnell Douglas Corp. v. Green (1973), 411
U.S. 792. See Canady v. Rekau & Rekau, Inc., Franklin App. No. 09AP-32, 2009-Ohio-
4974, ¶22. “Under the McDonnell Douglas framework, a plaintiff bears the initial burden
of establishing a prima facie case of discrimination. In order to do so, the plaintiff must
present evidence that: (1) [she] is a member of a protected class, (2) [she] suffered an
adverse employment action, (3) [she] was qualified for the position in question, and (4)
either [she] was replaced by someone outside the protected class or a non-protected
similarly situated person was treated better.” Id. at ¶23.
       {¶27}      Plaintiff testified that she was required to work double shifts more often
than male JCOs, but she acknowledged that the JCOs with whom she compared herself
were “people with seniority.”      Indeed, according to both Sizemore and Horner, the
Case No. 2008-09970                        -8-                                  DECISION

assignment of double shifts was based entirely upon seniority, excluding any staff who
volunteered for such assignments.
       {¶28}     Under Ohio law, probationary employees are not similarly situated to
their non-probationary co-workers. Mowery, supra, at ¶46. Plaintiff failed to present
evidence to establish that any similarly situated, probationary, male JCO was treated
better than her with respect to any alleged disparate treatment. Therefore, plaintiff
failed to prove her claim of disparate treatment discrimination.


INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
       {¶29}     To state a cause of action for intentional infliction of emotional distress,
plaintiff must show that: “(1) defendant intended to cause emotional distress, or knew
or should have known that actions taken would result in serious emotional distress; (2)
defendant’s conduct was extreme and outrageous; (3) defendant’s actions proximately
caused plaintiff’s psychic injury; and (4) the mental anguish plaintiff suffered was
serious.” Hanly v. Riverside Methodist Hosp. (1991), 78 Ohio App.3d 73, 82.
       {¶30}     In Yeager v. Local Union 20 (1983), 6 Ohio St.3d 369, 374, quoting
Restatement of the Law 2d, Torts (1965) 73, Section 46, comment d, the court
explained that liability in such cases “‘has been found only where the conduct has been
so outrageous in character, and so extreme in degree, as to go beyond all possible
bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized
community. Generally, the case is one in which the recitation of the facts to an average
member of the community would arouse his resentment against the actor, and lead him
to exclaim, “Outrageous!”’”
       {¶31}     The weight of the evidence does not establish that any actions by
Klaiber or other employees of defendant were “utterly intolerable in a civilized
community.” Therefore, plaintiff has failed to prove her claim of intentional infliction of
emotional distress.
Case No. 2008-09970                      -9-                                DECISION

      {¶32}     For the foregoing reasons, the court finds that plaintiff failed to prove
any of her claims by a preponderance of the evidence and, accordingly, judgment shall
be rendered in favor of defendant.
Case No. 2008-09970                        - 10 -                                 DECISION




                                               Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




JENNIFER PARSON

      Plaintiff

      v.

DEPARTMENT OF YOUTH SERVICES

      Defendant
      Case No. 2008-09970

Judge Alan C. Travis

JUDGMENT ENTRY



      {¶33}       This case was tried to the court on the issue of liability. The court has
considered the evidence and, for the reasons set forth in the decision filed concurrently
herewith, judgment is rendered in favor of defendant. Court costs are assessed against
plaintiff. The clerk shall serve upon all parties notice of this judgment and its date of
entry upon the journal.



                                          _____________________________________
Case No. 2008-09970                 - 11 -                  DECISION

                                    ALAN C. TRAVIS
                                    Judge

cc:


Eric A. Walker                         James H. Banks
Jennifer A. Adair                      P.O. Box 40
Assistant Attorneys General            Dublin, Ohio 43017
150 East Gay Street, 18th Floor
Columbus, Ohio 43215-3130

RCV/dms
Filed September 1, 2011
To S.C. reporter October 13, 2011